 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                             Case No.: 2:18-cv-01483-JAD-CWH
     David Jay Diaz,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     State of Nevada, et al.,
 8
                        Defendants
 9
10             Plaintiff David Jay Diaz brings this civil-rights case under § 1983 for events he alleges
                                     1
11 occurred during his incarceration. On January 17, 2019, the magistrate judge ordered Diaz to
                                                         2
12 file an updated address with the court within 30 days. The magistrate judge expressly warned
                                                                                                    3
13 him that his failure to timely comply with the order would result in the dismissal of this case.
14 The deadline has passed, and Diaz has not filed an updated address.
15             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
17 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
18 failure to obey a court order, or failure to comply with local rules. In determining whether to
19
     1
         ECF No. 1-1 (complaint).
20
     2
21       ECF No. 3 (order).

22   3
         Id.
23   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
24   5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
25 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
26 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
27 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives.6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action.7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement.8 Diaz was warned that his case
13 would be dismissed without prejudice if he failed to update his address within 30 days.9 So, Diaz
14 had adequate warning that his failure to update his address would result in this case’s dismissal.
15            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
16 prejudice based on Diaz’s failure to file an updated address in compliance with this court’s
17 January 17, 2019, order; and
18            The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
19 CASE.
20            DATED: March 5, 2019.
                                                            ________________________________
21                                                          U.S. District Judge Jennifer A. Dorsey
22
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 3 (order).
                                                        2
